DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the use of the word “optionally” renders the scope of the claim indefinite.
Regarding claim 10, the limitation “the slurry of a) is used to print interdigitated electrode arrays” is indefinite because it is unclear how the slurry of a) can be used in this way after claim 7 claims “applying the slurry of a) onto a surface of at least one interdigitated 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahu (“Development of nanocrystalline ZnO-SnO2 composite based platform for gas sensing applications” – listed on Applicant’s 09-27-2019 IDS).

Regarding claim 1, Sahu discloses a functional device (see Fig. 3), comprising: a functional sensor (gas sensor: see Introduction section, first page), comprising a sensor part (nanocrystalline ZnO-SnO2 composite: see Introduction section, first page) and interdigitated electrode arrays (as shown in Fig. 2b), wherein the sensor part comprises a sensing material (nanocrystalline ZnO-SnO2 composite: see Introduction section, first page) and the interdigitated electrode arrays are printed electrodes (screen printed: see section II-C, Fabrication of the sensor, second page).

Regarding claim 2, Sahu discloses the sensing material is a composite comprising two or more materials (nanocrystalline ZnO-SnO2 composite: see Introduction section, first page), and 

Regarding claim 3, Sahu discloses the composite comprises the non-conducting material (i.e. Zinc oxide: see Introduction section, first page), and wherein the non-conducting material is synthetic titanium dioxide (see Conclusion section, third page).

Regarding claim 5, Sahu discloses the printed electrodes are arranged at a distance (as shown in Fig. 2b), wherein the distance may vary between 100 nm to 1000 μm (i.e. 1mm, which is equal to 1000 μm: see section II-C, Fabrication of the sensor, second page).

Regarding claim 6, Sahu discloses the functional device is integrated with an electronic component (as shown in Fig. 3). 

Regarding claim 7, Sahu discloses a method of making the functional device according to claim 1, wherein the method comprises: 
a) adding a sensing material (i.e. Zinc oxide: see Introduction section, first page) to a solvent capable of forming a slurry by mechanical agitation (i.e. mixed with DI water: see section II-C, Fabrication of the sensor, second page); 
b) applying the slurry of a) onto a surface of at least one interdigitated electrode array to form a fine layer of coating (see section II-C, Fabrication of the sensor, second page); 

d) integrating the at least one surface coated interdigitated electrode array of c) with an electronic component (as shown in Fig. 3), thereby obtaining a fully functional sensor with a gas sensing function.

Regarding claim 18, Sahu discloses at least one of the printed electrodes is a screen printed electrode (see section II-C, Fabrication of the sensor, second page).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Li et al. (U.S. Pub. 2005/0036020).

Regarding claims 4 and 17, Sahu is applied as above, but does not disclose said additive is a binder; and the binder is at least one selected from the group consisting of nitrocellulose, 
Li discloses said additive is a binder (see Abstract); and the binder is an acrylic resin [0098].
Since the prior art shows that the acrylic resin binder is known to be suitable for the intended use of depositing a conductive mixture via screen printing (Li: Abstract, pars. [0009]-[0020]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that said additive is a binder; and the binder is at least one selected from the group consisting of nitrocellulose, polyurethane resins, polyvinylbutyral, PVC-copolymers, ketonic resins, fumaric resins, maleic resins, polyamides, ethylcellulose, and acrylic resins, as taught by Li.  See MPEP 2144.07.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Totokawa et al. (U.S. Pub. 2003/0180446).

Regarding claim 8, Sahu is applied as above, but does not disclose the solvent is a non-polar solvent, selected from the group consisting of toluene, n-hexane, dichloromethane, pyridine, chloroform, and methyl ethyl ketone, and/or wherein the solvent is a conductive ink.
Totokawa discloses the solvent is a non-polar solvent, consisting of toluene [0085].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that the solvent is a non-polar 
Such a modification would improve the thermal stability of the composition.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Nguyen (“Toward hydrogen detection at room temperature…” -  listed on Applicant’s 09-27-2019 IDS).

Regarding claim 9, Sahu is applied as above, but does not disclose the slurry of a) comprises the sensing material of at least 1% and at most 99%.
However, the concentration of the sensing material is a results-effective variable that can be optimized to gain the desired sensitivity (see Nguyen: section 2.2: 67%).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that the slurry of a) comprises the sensing material of at least 1% and at most 99%, as taught by Nguyen.  See MPEP 2144.05(II).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Basco et al. (U.S. Pub. 2006/0014005).


Sahu does not disclose the slurry of a) is used to print the electrodes.
Basco discloses the slurry of a) can be used to print the electrodes (i.e. the same ink that prints the electrodes can be used to also print the sensitive layer (see pars. [0069], [0085]-[0086]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that the slurry of a) can be used to print the electrodes, as taught by Basco.  
Such a modification would make manufacturing more convenient.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Kodas et al. (U.S. Pub. 2003/175411).

Regarding claim 11, Sahu is applied as above, but does not disclose the non-conducting material is a synthetic amorphous silica selected from the group consisting of fumed silica, precipitated porous silica, precipitated non-porous silica and silica aerogel.

Since the prior art shows that the synthetic amorphous fumed silica is known to be suitable for the intended use of forming a precursor for the deposition of electronic features (Kodas: Abstract, [0224]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that the non-conducting material is a synthetic amorphous silica selected from the group consisting of fumed silica, precipitated porous silica, precipitated non-porous silica and silica aerogel, as taught by Kodas.  See MPEP 2144.07.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Micheli (U.S. Patent 4,249,156).

Regarding claim 12, Sahu is applied as above, but does not disclose the non-conducting material is synthetic titanium dioxide selected from the group consisting of precipitated porous titanium dioxide, and precipitated non-porous titanium dioxide.
Micheli discloses the non-conducting material is synthetic titanium dioxide selected from the group consisting of precipitated porous titanium dioxide (col. 2, lines 12-28).
Since the prior art shows that the synthetic amorphous fumed silica is known to be suitable for the intended use of forming a gas sensor (Micheli: col. 2, lines 12-28), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Ensor et al. (U.S. Pub. 2016/01954488).

Regarding claim 13, Sahu is applied as above, but does not disclose the carbon and carbon based materials are selected from the group consisting of carbon dots, carbon nanoparticles, carbon sheets, carbon nanotubes, and graphenes.
Ensor discloses the carbon and carbon based materials are carbon nanotubes [0052].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that the carbon and carbon based materials are selected from the group consisting of carbon dots, carbon nanoparticles, carbon sheets, carbon nanotubes, and graphenes, as taught by Ensor.  
Such a modification would improve the sensitivity of the sensor (Ensor: [0052]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Suslick et al. (U.S. Pub. 2003/0129085).


Suslick discloses the metalloporphyrin dye [0014] comprises at least one metal ion selected from the group consisting of Sc3+, Zr4+, Lu3+, Cr3+, Mn3+, Fe3+, Co3+, Mo5+, Ru2+, and Mg2+ (as shown in Fig. 2A); and the metalloporphyrin dye comprises alkyl or aryl groups as R groups [0078] and a minimum of 4 R groups are present (as shown in Fig. 13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that the carbon and carbon based materials are selected from the group consisting of carbon dots, carbon nanoparticles, carbon sheets, carbon nanotubes, and graphenes, as taught by
Such a modification would make the sensor economical, disposable, and capable of analyzing multiple analytes (Suslick: pars. [0013]-[0014] and [0018]).
	
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Miyaguchi (U.S. Patent 4,067,695).

Regarding claim 16, Sahu is applied as above, but does not disclose the semi-conducting material is a composite of silica, or silicon, and carbon; wherein the molar ratio of composite between Si to C varies between 0.2 to 0.6.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that the semi-conducting material is a composite of silica, or silicon, and carbon; wherein the molar ratio of composite between Si to C varies between 0.2 to 0.6, as taught by Miyaguchi.  See MPEP 2144.05(II).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sahu (“Development of nanocrystalline ZnO-SnO2 composite…”) in view of Kato et al. (U.S. Pub. 2012/0242355).

Regarding claim 19, Sahu is applied as above, but does not disclose at least one of the electronic components is selected from the group consisting of passive tags, active tags, battery-assisted passive tags, and a circuit comprising two or more transistors.
Kato discloses at least one of the electronic components is an active or passive tag [0174].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sahu’s device so that at least one of the electronic 
Such a modification would add additional functionality and utility to the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852